 1   Carol Lynn Thompson (SBN 148079)
     cthompson@sidley.com
 2   Jaime A. Bartlett (SBN 251825)
     jbartlett@sidley.com
 3   Matthew P. Henry (SBN 308878)
     mhenry@sidley.com
 4   SIDLEY AUSTIN LLP
     555 California Street, Suite 2000
 5   San Francisco, CA 94104
     Telephone: (415) 772-1200
 6   Facsimile: (415) 772-7400

 7   Mark B. Blocker (Pro Hac Vice)
     mblocker@sidley.com
 8   SIDLEY AUSTIN LLP
     One South Dearborn
 9   Chicago, IL 60603
     Telephone: (312) 853-7000
10   Facsimile: (312) 853-7436

11   Attorneys for Defendant
     Team Health Holdings, Inc.
12

13                                 UNITED STATES DISTRICT COURT

14                                NORTHERN DISTRICT OF CALIFORNIA

15                                             OAKLAND

16   SIA FRASER, individually and on behalf of all   Civil Action No. 4:20-cv-04600-JSW
     others similarly situated,
17                                                   CLASS ACTION
                                        Plaintiff,
18                                                   STIPULATION AND [PROPOSED]
            v.                                       ORDER TO CONTINUE CASE
19                                                   MANAGEMENT CONFERENCE
     TEAM HEALTH HOLDINGS, INC.,                     AS MODIFIED HEREIN
20
                                        Defendant.   Assigned to Hon. Jeffrey S. White
21

22                                                   JURY TRIAL DEMANDED
23

24

25

26

27

28

          STIPULATION AND [PROPOSED] ORDER TO CONTINUE CASE MANAGEMENT
                       CONFERENCE, CASE NO. 4:20-CV-04600-JSW
 1          Plaintiff Sia Fraser (“Plaintiff”) and Defendant Team Health Holdings, Inc. (“Defendant”)

 2   hereby stipulate and agree as follows:

 3          WHEREAS:

 4          1.       On July 10, 2020, Plaintiff filed a Class Action Complaint (ECF No. 1) against

 5   Defendant asserting claims for violations of the Racketeer Influenced and Corrupt Organizations

 6   Act, 18 U.S.C § 1961, et seq., the California Unfair Competition Law of California Business and

 7   Professions Code, § 17200, et seq., and the California Legal Remedies Act, California Civil Code §

 8   1750, et seq.

 9          2.       The Court set a Case Management Conference in this matter for October 9, 2020, at

10   11:00 A.M. (ECF No. 11).

11          3.       Defendant intends to move to dismiss. The deadline for Defendant to file its Motion

12   to Dismiss is September 25, 2020, pursuant to the parties’ stipulated briefing schedule and the

13   Court’s August 13, 2020 Order (ECF No. 27).

14          4.       The parties anticipate requesting a hearing on the Motion to Dismiss. The Court’s

15   August 13, 2020 Order provides that, if Defendant moves to dismiss, the Court shall notice the

16   motion on an open and available date for hearing on or after January 8, 2021 (ECF No. 27).

17          5.       The parties agree that the interests of judicial economy and the efficient management

18   of the case are best served by scheduling the Case Management Conference for the same date as the

19   hearing on the Motion to Dismiss.

20          IT IS THEREFORE STIPULATED AND AGREED by the parties that, subject to the

21   Court’s approval:

22          The Case Management Conference previously set for October 9, 2020, at 11:00 A.M., and all

23   deadlines associated therewith shall be vacated, and the Case Management Conference shall be reset

24   to take place concurrently with the hearing on Defendant’s Motion to Dismiss.

25

26

27

28
                                          1
           STIPULATION AND [PROPOSED] ORDER TO CONTINUE CASE MANAGEMENT
                        CONFERENCE, CASE NO. 4:20-CV-04600-JSW
1                                       Respectfully submitted,

2    Dated: September 18, 2020           /s/ Carol Lynn Thompson
                                         Carol Lynn Thompson (SBN 148079)
3
                                         cthompson@sidley.com
4                                        Jaime A. Bartlett (SBN 251825)
                                         jbartlett@sidley.com
5                                        Matthew P. Henry (SBN 308878)
                                         mhenry@sidley.com
6                                        SIDLEY AUSTIN LLP
7                                        555 California Street, Suite 2000
                                         San Francisco, CA 94104
8                                        Telephone: (415) 772-1200
                                         Facsimile: (415) 772-7400
9
                                         Mark B. Blocker (Pro Hac Vice Pending)
10                                       mblocker@sidley.com
11                                       SIDLEY AUSTIN LLP
                                         One South Dearborn
12                                       Chicago, IL 60603
                                         Telephone: (312) 853-7000
13                                       Facsimile: (312) 853-7436
14                                       Attorneys for Defendant
15                                       Team Health Holdings, Inc.

16   Dated: September 18, 2020           /s/ Steve W. Berman
                                         Steve W. Berman (admitted pro hac vice)
17                                       Craig R. Spiegel (SBN 122000)
                                         1301 Second Avenue, Suite 2000
18
                                         Seattle, WA 98101
19                                       steve@hbsslaw.com
                                         craigs@hbsslaw.com
20                                       Telephone: (206) 623-7292
                                         Facsimile: (206) 623-0594
21
                                         Ben M. Harrington (SBN 313877)
22
                                         715 Hearst Ave., Suite 202
23                                       Berkeley, CA 94710
                                         benh@hbsslaw.com
24                                       Telephone: 510-725-3000
                                         Facsimile: 510-725-3001
25
                                     JUSTICE CATALYST LAW, INC.
26
                                     Brian J. Shearer (pro hac vice forthcoming)
27                                   Craig L. Briskin (pro hac vice forthcoming)
                                     718 7th Street NW
28                                   Washington, DC 20001
                                         2
         STIPULATION AND [PROPOSED] ORDER TO CONTINUE CASE MANAGEMENT
                      CONFERENCE, CASE NO. 4:20-CV-04600-JSW
1                              bshearer@justicecatalyst.org
                               cbriskin@justicecatalyst.org
2                              Telephone: (202) 524-8846
3
                               Attorneys for Plaintiff Sia Fraser, individually
4                              and on behalf of all others similarly situated.

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                    3
     STIPULATION AND [PROPOSED] ORDER TO CONTINUE CASE MANAGEMENT
                  CONFERENCE, CASE NO. 4:20-CV-04600-JSW
1                                               ATTESTATION

2           Pursuant to Local Civil Rule 5-1(i)(3), I hereby attest that all signatories listed above, and on

3    whose behalf this filing is submitted, concur in the filing’s content and have authorized the filing.

4

5     Dated: September 18, 2020                           /s/ Carol Lynn Thompson

6                                                           Carol Lynn Thompson

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          4
           STIPULATION AND [PROPOSED] ORDER TO CONTINUE CASE MANAGEMENT
                        CONFERENCE, CASE NO. 4:20-CV-04600-JSW
1                                        [PROPOSED] ORDER

2

3    PURSUANT TO THE STIPULATION, IT IS SO ORDERED. , with the modification that the Court
     VACATES the initial case management conference, which shall be rescheduled as needed after the Court
4
     resolves the anticipated motion to dismiss.
5           September 18
     Dated: ____________________,     2020          _____________________________
                                                    Hon Jeffrey S. White
6                                                   United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         5
          STIPULATION AND [PROPOSED] ORDER TO CONTINUE CASE MANAGEMENT
                       CONFERENCE, CASE NO. 4:20-CV-04600-JSW
